Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the Office Action mailed on 12/10/2022, Applicant elect group 1 which includes claims 1-7 without traverse.
Since applicant has elected to receive an action on the originally presented invention of claims 1-7, that invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 10-21 and 24 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, it is unclear because its subject matter is defined on a high level of abstraction that leaves the reader in doubt which results or technical effects are to be achieved and what specific technical features are to be needed to arrive at said results 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harding et al. Pub. No. US 20170032535 A1 in view of Wehnes et al. Pub. No. US 20110280465 A1
	Regarding Claim 1,  Harding teaches a system comprising (Para 97 and Fig. 30, processing system):
	at least one storage device (Para 97 and Fig. 30, mass storage i.e., storage device) including a set of instructions (Para 99 and Fig. 30, mass storage device may comprise any type of storage device configured to store data, programs, and other information and to make the data, programs, and other information accessible via the bus i.e., including a set of instructions); and
	at least one processor (Fig. 30 and Para 98, CPU) in communication with the at least one storage device (Fig. 30, CPU in communication with mass storage), wherein when executing the set of instructions, the at least one processor is directed to perform operations (Para 99, mass storage device may comprise any type of storage device configured to store data, programs, and other information and to make the data, programs, and other information accessible via the bus i.e., executing the set of instructions, the at least one processor is directed to perform operations) including:
	obtaining a image of an object that is acquired by an imaging device (Fig. 1 and Para 44 Step 110, input image is obtained i.e., obtaining an image of an object. The input image may be a radiographic image of a human thorax i.e., acquired by an imaging device and also see Para 5, receiving a radiographic image):
	determining a projection curve based on the image (Fig. 6C and Para 52 a radiographic image 603 identifying spurious pixel regions 630, low intensity lung regions 632, and a largest blob region 635 i.e., determining a projection curve);
	determining a first valley point and a second valley point of the projection curve (Fig. 7 Unit 711, 712 and 713and Para 53, FIG. 7 illustrates a graph 700 of a smoothed 
	determining a peak point of the projection curve based the first valley point and the second valley point of the projection curve (Para 53 and Fig. 7, The outer left and right control points may be selected based on the right and left maximum values of the projection vector i.e., determining a peak point of the projection curve);
	determining a first valley location (Fig. 5 Unit 515 and Para 49 i.e., left ROI), a second valley location (Fig. 5 Unit 514 and Para 49 i.e., right ROI, and a peak location (fig. 5 Unit 516 and Para 49i.e., center ROI) in the image based on the peak point, the first valley point, and the second valley point of the projection curve (Para 53, and also see claim 4, the graph 700 shows local maximums 711-713 and local minimums 701, 702 on the smoothed horizontal intensity projection vector); and
	determining a region in the image based on the first valley location, the second valley location, and the peak location (Para 55 and claim 4, identifying ROI boundaries may be to identify the bottom control points for the right and left lungs, which are referred to as lower-right ROI boundaries and lower-left ROI boundaries. The lower-right ROI boundary may be identified in a right sub-region of the body region, which may comprise a portion of the body region below the upper ROI boundary and between the center ROI boundary and the right ROI boundary. For example, the bottom control point for the patient's right lung may be obtained by using the top, left, and mid control points to crop the radiographic image, computing a second derivative of a horizontal intensity 
	Harding teaches method 100 for performing lung segmentation (Para 44) and does not specifically teaches the image is a breast image.
	However, in the same field of endeavor, Whenes teaches from Fig. 1 a system for assisting in detecting anomalies during, for example mammograms where imaging unit 102 captures one or more images, such as x-ray images, of the area of interest, such as the breast tissue i.e., breast image (Para 26).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Harding with the method of Whenes so as to alert the radiologist when a signature of interest is found (See Whenes Para 4).
	Regarding Claim 7,  Harding teaches wherein the determining the  region in the image based on the first valley location, the second valley location, and the peak location includes: determining a first straight line from the peak location, the first straight line being perpendicular to a second straight line connecting the first valley location and the second valley location; determining an intersection of the first straight line and a 
	Harding teaches method 100 for performing lung segmentation (Para 44) and does not specifically teaches the image is a breast image.
	However, in the same field of endeavor, Whenes teaches from Fig. 1 a system for assisting in detecting anomalies during, for example mammograms where imaging unit 102 captures one or more images, such as x-ray images, of the area of interest, such as the breast tissue i.e., breast image (Para 26).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Harding with the method of Whenes so as to alert the radiologist when a signature of interest is found (See Whenes Para 4).

Allowable Subject Matter
Claim 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming 35 USC 112 rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art reference fail to teach the limitation of “wherein the determining the projection curve based on the breast image includes: dividing the breast image into a body region and a background region, the body region including a breast: generating a binary image by designating pixel values of pixels in the body region as 1 and .

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yang et al. Pub. No. US 20170270693 A1 - IMAGE RECONSTRUCTION SYSTEM AND METHOD
Maidment et al. Pub. No. US 20160302742 A1 - DYNAMIC FOUR-DIMENSIONAL CONTRAST ENHANCED TOMOSYNTHESIS
Rivard Patent No. US 8971637 B1 - Method and system for identifying an edge in an image
Brenner et al. Pub. No. US 20150036911 A1 - SYSTEM AND METHOD FOR MOLECULAR BREAST IMAGING
El-Hillo et al. Pub. No. US 20140307937 A1 - Methods, Apparatuses, and Computer Program Products for Identifying a Region of Interest Within a Mammogram Image

Brady et al. Patent No. US 7315640 B1 - X-ray image processing
Brady et al. Pub. No. US 20040094167 A1 - Three-dimensional reconstructions of a breast from two x-ray mammographics
Lee et al. Patent No. US 5633511 A - Automatic tone scale adjustment using image activity measures
Computational Statistics and Data Analysis. Anatomical curve identification – 2015
Automatic detection of small lung nodules on CT utilizing a local density maximum algorithm – 2003
Enhancing Transparent Skin Surfaces with Ridge and Valley Lines – 1995
FASU: A Full Automatic Segmenting System for Ultrasound Images – 2002
Multiresolution Analysis of Ridges and Valleys in Grey-Scale Images – 1993
Statistical models for manifold data with applications to the human face - 2017


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647